Citation Nr: 0717946	
Decision Date: 06/14/07    Archive Date: 06/26/07

DOCKET NO.  03-01 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for skin cancer, to 
include as the result of ionizing radiation exposure. 

2.  Entitlement to service connection for a thyroid disorder 
characterized as hypothyroidism, to include as the result of 
ionizing radiation exposure. 

3.  Entitlement to service connection for a leg rash, to 
include as the result of ionizing radiation exposure. 


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky in which the RO denied the benefits 
sought on appeal.  The appellant, who had active service from 
April 1955 to January 1959, appealed that decision to the 
BVA.  Thereafter, the RO referred the case to the Board for 
appellate review.    

In a September 2005 decision, the Board denied all three of 
the appellant's claims of entitlement to service connection.  
The appellant appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (the "Court").  
In January 2007, the Court vacated and remanded the Board's 
September 2005 decision in light of a Joint Motion to Remand 
submitted by the parties. See January 2007 Joint Motion for 
Remand; January 2007 Court order.  As such, the appeal has 
been returned to the Board for compliance with the 
instructions set forth in the January 2007 Joint Motion to 
Remand.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.

 


REMAND

A review of the record with respect to the issues of 
entitlement to service connection for skin cancer, 
hypothyroidism and a leg rash, to include as the result of 
ionizing radiation exposure, discloses a need for further 
development prior to final appellate review.  

In this regard, the appellant essentially contends that he is 
entitled to service connection on the basis that he worked as 
an airplane mechanic at Carswell Air Force Base during 
service; that the airplanes he serviced were involved in 
atomic bomb testing; that he was exposed to radiation through 
his work on these airplanes; and this exposure has manifested 
into skin cancer, hypothyroidism and a leg rash.  

Service connection for a disorder which is claimed to be due 
to radiation exposure during service can be established in 
three different ways. See Ramey v. Brown, 9 Vet. App. 40, 44 
(1996), affirmed at 120 F.3d. 1239 (Fed. Cir. 1997).  First, 
there are certain types of cancer which will be presumptively 
service connected. See 
38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  Skin cancer is 
not one of them.

Second, 38 C.F.R. § 3.311(b) includes a list of "radiogenic 
diseases" which will be service connected provided that 
certain conditions specified in that regulation are met.  The 
list includes skin cancer and any other type of cancer.  38 
C.F.R. 
§ 3.311(b) further states that, if a veteran has one of the 
radiogenic diseases, a dose estimate should be obtained and 
the case will be referred to the VA Under Secretary for 
Benefits for review as to whether sound scientific medical 
evidence supports the conclusion that it is at least as 
likely as not that the veteran's disease resulted from 
radiation exposure during service.

Third, service connection for disability claimed as due to 
exposure to ionizing radiation may also be granted under 38 
C.F.R. § 3.303(d) when competent evidence establishes that 
the disease diagnosed after discharge is the result of 
exposure to ionizing radiation during active service. See 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

The Board determined in its September 2005 decision that 
there was no competent evidence of record to verify that the 
appellant was exposed to ionizing radiation at any time 
during his period of active service, including his service at 
Carswell Air Force Base from January 1956 to January 1959. 
See September 2005 decision, 
pgs. 2, 6-7.  In making this determination, the Board was 
aware that the appellant's service medical records were not 
contained in the claims file, as they were apparently 
destroyed in a fire that occurred at the National Personnel 
Records Center in 1973. Id., p. 4.  While efforts were made 
to reconstruct the appellant's service records through 
alternative sources, limited success was achieved. Id., 
pgs. 4-5.  However, the Board determined that the RO had 
undertaken all possible measures to attempt to associate 
pertinent service-related medical records with the claims 
file; and therefore proceeded with adjudicating the 
appellant's appeal. Id., 
p. 5.  

In a January 2007 Joint Motion to Remand, VA's General 
Counsel and the appellant argued that the Board erred in 
issuing its September 2005 decision on the basis that the VA 
failed in its duty to assist the appellant in substantiating 
his claims.  Specifically, the parties asserted that even 
though VA had contacted the Department of the Air Force 
regarding potential records pertaining to the appellant's 
exposure to ionizing radiation and was informed that no such 
records could be located, the VA erred in its failure to 
request records from the appellant's individual unit or base 
level (Carswell Air Force Base).  Thus, the parties agreed 
that a remand of the appellant's appeal was in order so that 
VA could contact Carswell Air Force Base in an attempt to 
obtain and associate any available records with the 
appellant's claims file. See January 2007 Joint Motion to 
Remand, p. 2.  In addition, the parties stipulated that if 
information obtained from Carswell Air Force Base or 
elsewhere indicated that the appellant had been exposed to 
ionizing radiation in service, the appellant's claims should 
be referred to VA's Under Secretary for Health so that a 
radiation dose estimate could be prepared in accordance with 
38 C.F.R. § 3.311(a). Id.    

In its January 2007 order, the Court granted the January 2007 
Joint Motion to Remand and ordered that the Board comply with 
the instructions set forth therein.  Therefore, in compliance 
with the Court's January 2007 order, the Board remands this 
case to the RO for the purpose of contacting Carswell Air 
Force Base (renamed "Naval Air Station Joint Reserve Base, 
Fort Worth" according to the Joint Motion to Remand) and 
requesting that a search be performed for any service records 
pertaining to the appellant, particularly those reflecting 
occupational radiation exposure monitoring.  If such records 
are located and associated with the file, the appellant's 
case should be referred to VA's Under Secretary for Health 
for the preparation of a radiation dose estimate.

In issuing this remand, the Board observes that the 
appellant's attorney recently  submitted a brief on the 
appellant's behalf in which he requested that the VA attempt 
to obtain information about the participation in nuclear 
testing activities by any aircraft from Carswell Air Force 
Base during the appellant's period of service there (from 
1956 to 1959). See May 2007 brief in support of the 
appellant's claim, pgs. 2-3.  The appellant's attorney also 
noted that the Defense Threat Reduction Agency (DTRA), in an 
August 2004 letter to the appellant, described three ways of 
determining a dose estimate for a veteran for whom individual 
film badge data was not available.  It was noted that since 
other veterans had submitted statements that they carried 
dosimeters while engaged in similar maintenance work on 
similar aircraft as the appellant, an attempt should be made 
to determine whether readings are available from the 
dosimeters carried by other similarly situated veterans.  
Id.,
 p. 3.   

The Board observes that the claims file already contains 
information regarding the specific atmospheric nuclear 
weapons test operations performed by the United States during 
the time period in which the appellant was stationed at 
Carswell Air Force Base.  Specifically, an October 2004 
letter from the DRTA indicates that the United States 
Government conducted Operations REDWING and HARDTRACK I at 
the Pacific Proving Ground (PPG) from May 5, 1956 to August 
6, 1956 and April 28, 1958 to October 31, 1958, respectively.  
DTRA also reported that operations PLUMBBOB and HARDTRACK II 
were conducted at the Nevada Test Site (NTS) from May 28, 
1957 to October 22, 1957 and September 19, 1958 to October 
31, 1958, respectively. See October 2004 letter from the 
Defense Threat Reduction Agency to the Appellant; 38 C.F.R. § 
3.309(d).  

While DTRA indicated that records did not show the 
appellant's presence at either PPG or NTS, a contention not 
made by the veteran, the Board finds that the RO should 
contact DTRA or other appropriate governmental entity and 
determine the feasibility of obtaining dosimeter estimates 
from veterans who were stationed at Carswell Air Force Base 
at the same time that the appellant was stationed there and 
who engaged in similar activities.  

As for the third method of establishing service connection on 
the basis of radiation, although skin cancer as well as non-
malignant thyroid nodular disease and parathyroid adenoma are 
included in the list of "radiogenic diseases" under 38 
C.F.R. § 3.311(b), skin rashes are not.  However, if the RO 
is able to obtain a dose estimate in this case, the RO should 
obtain an opinion as to whether this disease is at least as 
likely as not related to the appellant's exposure to ionizing 
radiation to properly address this aspect of the appellant's 
claims.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should ensure that all 
notification and development action 
required by the VCAA and implementing 
VA regulations is completed, including 
the notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 
5107. See also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

2.  The RO should contact the Naval Air 
Station Joint Reserve Base in Fort 
Worth, Texas (previously known as 
Carswell Air Force Base) and request 
that a search be performed for any 
available occupational radiation 
exposure monitoring records relevant to 
the appellant's period of service.  

3.  If such records are not located, 
the RO should contact the DTRA or other 
appropriate governmental entity and, if 
feasible, request any available 
dosimetry data for aircraft mechanics 
stationed with the 9th Bomb Squadron at 
Carswell Air Force Base who serviced 
aircraft that had engaged in nuclear 
test activities during the appellant's 
period of service there in order for a 
dose estimate to be computed by 
analogy.  If possible, the RO should 
also request any available records 
relating to the servicing of any 
aircraft at Carswell Air Force Base 
that were involved in the following 
operations: (1) Operation REDWING at 
the Pacific Proving Ground from May 5, 
1956 to August 6, 1956; (2) Operation 
HARDTRACK I at the Pacific Proving 
Ground from April 28, 1958 to October 
31, 1958; (3) Operation PLUMBBOB at the 
Nevada Test Site from May 28, 1957 to 
October 22, 1957 and (4) Operation 
HARDTRACK II at the Nevada Test Site 
from September 19, 1958 to October 31, 
1958.  If the RO is unable to obtain 
such information, that fact should be 
documented in the record along with 
documentation regarding the RO's 
attempt to obtain such information. 

4.  If the RO is able to obtain 
radiation dose data for the appellant 
pursuant to numbered paragraph (2) 
above, the RO should forward the 
appellant's claims file to the VA Under 
Secretary for Health for a radiation 
dose estimate.  

5.  If the evidence indicates that the 
appellant was exposed to ionizing 
radiation as a result of the claimed 
activities (pursuant to numbered 
paragraphs (2) through (4) above), the 
case should be forwarded to the Under 
Secretary for Benefits for an opinion 
as to whether sound scientific and 
medical evidence supports the 
conclusion that it is at least as 
likely as not that the appellant's skin 
cancer and/or thyroid disease resulted 
from exposure to radiation in service.  

6.  If the evidence indicates that the 
appellant was exposed to ionizing 
radiation as a result of the claimed 
activities, the appellant's case should 
also be referred to a VA examiner for a 
medical opinion as to whether it is at 
least as likely as not that the 
appellant has a leg rash that is due to 
exposure to ionizing radiation in 
service or is otherwise related to the 
appellant's military service.  If the 
examiner is unable to respond to this 
question without examination of the 
appellant, such examination should be 
afforded the appellant.  A rationale 
should be provided for the expressed 
opinion.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not 
granted, the appellant and his attorney should be furnished 
a Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development; and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal. Kutscherousky v. West, 12 
Vet. App. 369 (1999).  No action is required of the appellant 
unless he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2006).



